
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.27



EXECUTIVE EMPLOYMENT AGREEMENT


        This EMPLOYMENT AGREEMENT ("Agreement") is executed as of the 28th day
of March 2002, by and between KEVIN B. SCHATZLE, an individual ("Employee"), EN
POINTE TECHNOLOGIES SALES, INC., a Delaware corporation (the "Company"), with
reference to the following facts:

        A.    Employee is an individual possessing unique management and
executive talents of value to the Company.

        B.    The Company desires to engage Employee as the Senior Vice
President of Sales of the Company, and Employee desires to accept such
employment, all on the terms and conditions set forth in this Agreement.


AGREEMENT


        In consideration of the foregoing recitals and of the covenants and
agreements herein, the parties agree as follows:

        1.    Term.    The Company hereby engages Employee to perform his duties
and render the services set forth in Section 2 for a period commencing on
March 18, 2002 (the "Hire Date") and ending on March 17, 2003, (the "Employment
Period") and Employee hereby accepts said employment and agrees to perform such
services during the Employment Period. Unless this Agreement is terminated
pursuant to Section 4 or unless either party gives the other written notice to
the contrary prior to expiration date, this Agreement, together with any changes
which have occurred during the employment period then expiring, shall
automatically renew at the end of the Employment Period on a month-to-month
basis.

        2.    Duties.    

        2.1.    Senior Vice President of Sales:    Performing executive work of
importance to the Company, with the primary focus being the profitable
management and profitable growth of the Company. During the Employment Period,
Employee shall devote his full business time and attention to performing his
duties as Senior Vice President of Sales of the Company. He shall: 1) continue
to build and supervise sales teams to profitably sell the company's products and
services to customers of the Company; 2) manage the overall direction,
coordination, and evaluation of the Company's sales teams to achieve or exceed
both the gross margin and gross revenue targets of the Company; 3) assist the
Chief Executive Officer in formulating and administering Company policies;
4) obtain profitable sales at the branches (including the headquarters branch)
and virtual branches through supervision and direction of sales management;
5) review and analyze the activities, costs, operations of the branches
(including the headquarters branch) and virtual branches to define and to track
their progress toward achieving their goals and objectives; 6) carry out
supervisory responsibilities in accordance with Company policies, and applicable
laws; 7) interview, hire and train sales managers and staff; 8) plan, assign and
direct the work of sales managers and staff, appraise their performance, reward
and discipline them, and address their complaints; 9) open new branches as
necessary; 10) submit all required documentation in a timely manner. The above
description of duties in non-exhaustive. Employee shall work out of the
Company's headquarters and shall report to a manager designated by the Company's
Chief Executive Officer ("CEO").

        2.2.  Employee recognizes that the Board of Directors of the Company may
be required under its fiduciary duty to the Company and to its stockholders to
eliminate the position of Senior Vice President-Sales of this Company or to
appoint a different person as such officer of this Company.

1

--------------------------------------------------------------------------------




The parties agree however, that any such elimination or replacement of Employee
by the Company, other than pursuant to Section 4 or Section 7.1 or 7.2.1 or
7.3.1 hereof, shall constitute a termination of Employee's employment hereunder
by the Company without cause.

        3.    Company Policies.    Employee will be subject to and agrees to
adhere to all of Company's policies which are generally applicable to En
Pointe's employees, including but not limited to, all policies relating to
standards of conduct, conflicts of interest and compliance with the Company's
rules and obligations. To the extent there is a conflict between the terms of a
general Company policy and a term of this Agreement, the specific term of the
Agreement shall govern.

        4.    Change of Control.    Notwithstanding the terms of Section 2
above, if the Company or a significant portion thereof is sold or merged or
undergoes a change of control transaction (as defined in the form of Parent's
Stock Option Agreement, a copy of which shall be made available upon Employee's
written request), this Agreement shall survive consummation of such transaction
and shall continue in effect for the remainder of the Employment Period, but
Employee shall serve as an officer of the entity which succeeds to the business
or a substantial portion of the business of the Company, and in such case shall
bear a suitable title and perform the duties and functions of such office of
such publicly traded or privately held successor, consistent with those
customarily performed by an officer of such a unit, division or entity
comparable to the then business of the Company, unit, division or entity.
Employee may be required to accept greater or lesser responsibility by any
successor, and agrees to fully cooperate and assist in any resulting transition
for up to the remainder of the Employment Period; and any adjustments required
of Employee to complete the transition to any successor, unit, division or
entity, shall not violate this Agreement so long as "good reason" does not arise
under Sections 8.2(iii).

        5.    Conflict of Interest.    

        5.1.  Employee agrees that during the course of his employment, he will
not, directly or indirectly, compete with En Pointe Technologies in any way, nor
will Employee act as an officer, director, employee, consultant, shareholder,
lender or agent of any entity which is engaged in any business in which En
Pointe Technologies is now engaged or in which En Pointe Technologies becomes
engaged during the term of your employment. Any apparent conflict of interest
must be disclosed to the En Pointe Technologies Vice President-Human Resources
for evaluation either at time of employment or at the time that a conflict
becomes known or suspected.

        5.2.  Employee agrees that during the term of employment and for a
period forever thereafter, Employee will not, directly or indirectly, compete
unfairly or illegally with the Company in any way, or usurp any Company
opportunity in any way. "Unfair" or "illegal" competition prohibited under this
Section 5 includes—but is not limited—to:

        5.2.1.    Misleading advertising, use of En Pointe's publicity in a
misleading manner, interfering with the business of En Pointe Technologies,
misuse of confidential information belonging to En Pointe Technologies, and
wrongful appropriation of any En Pointe Technologies trade secrets.

        5.2.2.    Soliciting En Pointe Technologies' clients, vendors or
customers with confidential information obtained from En Pointe Technologies.

        5.2.3.    Soliciting clients, vendors or customers from any trade secret
list of En Pointe Technologies customers.

        5.2.4.    Breach of an employment covenant not to use En Pointe's trade
secrets to compete.

        5.2.5.    Use of deceptive or unfair methods to induce En Pointe
Technologies' employees to leave.

2

--------------------------------------------------------------------------------




        5.2.6.    Divulging confidential matters or trade secrets to a
competitor—or others—after termination of employment.

        5.3.  Employee further agrees that during the term of employment and for
a period of six (6) months thereafter, he shall not:

        5.3.1.    Lawfully compete with En Pointe Technologies in the state in
which he was employed.

        5.3.2.    Contact, solicit or cause to be contacted or solicited, by
telephone, fax, letter, visit, mailer or any other communication medium, any
client of En Pointe Technologies with which Employee had contact during his
employment.

        5.4.  Employee also agrees that during the term of employment and for a
period of six (6) months thereafter, Employee will not, directly or indirectly,
whether on his own behalf or on behalf of another:

        5.4.1.    Offer employment or a consulting agreement to any Company
employee.

        5.4.2.    Actually employ or grant a consulting assignment to a Company
employee.

        5.4.3.    Contact or solicit any of Company's clients to do business
with any other entity other than the Company.

        6.    Compensation.    As compensation for his services to be performed
hereunder, the Company shall provide Employee with the following compensation
and benefits:

        6.1.    Base Salary.    Employee's base salary shall be $150,000.00 per
year, paid semi-monthly and in accordance with such Company payroll practices as
are in effect from time to time, and subject to such withholding as is required
by law.

        6.1.1.    As used in this Agreement, "pre-tax net income" shall mean
positive pre-tax income of the Company (after including the accrued cost of any
bonuses paid to Company executives under this Section 6).

        6.2.    Bonus.    Employee shall be eligible for quarterly bonus at the
sole discretion of the Company's CEO and Board of Directors. Any quarterly bonus
considered under this Agreement shall be further subject to the condition that
the Company's cumulative pre-tax net income (as defined in Section 6.1.1 above)
is positive at time of bonus consideration. The CEO may elect to waive the
aforementioned profitability requirement for bonus in any given quarter;
however, any such waiver shall be in writing and further subject to Section 10.4
of this Agreement. If any bonus is declared or paid, it shall be subject to such
withholding as is required by law.

        6.3.    Benefits.    

        6.3.1.    Vacation.    Employee shall be entitled to vacation time as he
has accrued each pay period since his date of hire, less any vacation taken, at
the rate of 6.67 hours accrued per pay period (24 pay periods per year), subject
to a 160 hour per year maximum accrual per year. In the event Employee does not
use such vacation, he shall receive, upon termination of the Employment Period,
vacation pay for all unused vacation calculated as having accrued at the
applicable base salary at time of termination. However, Employee shall endeavor
to take vacation time in the year in which it is allocated to him.

        6.3.2.    Business Expenses.    The Company shall reimburse Employee for
all reasonable business expenses incurred by Employee in the course of
performing services for the Company and in compliance with procedures
established from time to time by the Company.

3

--------------------------------------------------------------------------------




        6.3.3.    Other Benefits.    Company shall provide Employee with other
such employment benefits—such as 401(k) participation, medical insurance and
disability insurance—on the terms and to the extent generally provided by the
Company to its employees.

        6.3.4.    Stock Options.    Although no stock options are offered or
granted under this Agreement, it does not alter or negate any Stock Option
provisions made in prior agreements between this Employee and the Company.

        6.3.5.    Other Persons.    The parties understand that other officers
and employees may be afforded payments and benefits and employment agreements
which differ from those of Employee in this Agreement; but Employee's
compensation and benefits shall be governed solely by the terms of this
Agreement, which shall supersede all prior understandings or agreements between
the parties concerning terms and benefits of employment of Employee with the
Company. Other officers or employees shall not become entitled to any benefits
under this Agreement.

        7.    Termination.    

        7.1.    Termination by Reason of Death or Disability.    The Employment
Period shall terminate upon the death or permanent disability (as defined below)
of Employee.

        7.2.    Termination by Company.    

        7.2.1.    The Company may terminate the Employment Period for "cause" by
written notice to Employee.

        7.2.2.    The Company may terminate the Employment Period for any other
reason, with or without cause, by written notice to Employee.

        7.3.    Termination by Employee.    

        7.3.1.    Employee may terminate the Employment Period for "good reason"
at any time by written notice to the Company.

        7.3.2.    Employee may terminate the Employment Period for any other
reason by written notice to the Company.

        8.    Certain Definitions.    For purposes of this Agreement:

        8.1.  The term "cause" shall mean those acts identified in Section 2924
of the California Labor Code, as that section exists on the date of this
Agreement, to wit, any willful breach of duty by the Employee in the course of
his employment, or in case of his habitual neglect of his duty or continued
incapacity to perform it.

        8.2.  The term "good reason" shall mean the occurrence of one or more of
the following events without the Employee's express written consent; (i) removal
of Employee from the position and responsibilities as set forth under Section 2
above; (ii) a material reduction by the Company in the kind or level of employee
benefits to which Employee is entitled immediately prior to such reduction with
the result that Employee's overall benefit package is significantly reduced; or,
(iii) any material breach by the Company of any material provision of this
Agreement which continues uncured for thirty (30) days following written notice
thereof.

        8.3.  The term "permanent disability" shall mean Employee's incapacity
due to physical or mental illness, which results in Employee being absent from
the performance of his duties with the Company on a full-time basis for a period
of six (6) consecutive months. The existence or cessation of a physical or
mental illness which renders Employee absent from the performance of his duties
on a full-time basis shall, if disputed by the Company or Employee, be
conclusively determined by written opinions rendered by two qualified
physicians, one selected by Employee and one selected

4

--------------------------------------------------------------------------------




by the Company. During the period of absence, but not beyond the expiration of
the Employment Period, Employee shall be deemed to be on an unpaid disability
leave of absence. During the period of such disability leave of absence, the
Board of Directors may designate an interim officer with the same title and
responsibilities of Employee on such terms as it deems proper.

        9.    Employee Benefit Plans.    Any employee benefit plans in which
Employee may participate pursuant to the terms of this Agreement shall be
governed solely by the terms of the underlying plan documents and by applicable
law, and nothing in this Agreement shall impair the Company's right to amend,
modify, replace, and terminate any and all such plans in its sole discretion as
provided by law. This Agreement is for the sole benefit of Employee and the
Company, and is not intended to create an employee benefit plan or to modify the
terms of any of the Company's existing plans.

        10.    Miscellaneous.    

        10.1.    Arbitration/Governing Law.    To the fullest extent permitted
by law, any dispute, claim or controversy of any kind (including but not limited
to tort, contract and statute) arising under, in connection with, or relating to
this Agreement or Employee's employment, shall be resolved exclusively by
binding arbitration in Los Angeles County, California in accordance with the
commercial rules of the American Arbitration Association then in effect. The
Company and Employee agree to waive any objection to personal jurisdiction or
venue in any forum located in Los Angeles County, California. No claim, lawsuit
or action of any kind may be filed by either party to this Agreement except to
compel arbitration or to enforce an arbitration award; arbitration is the
exclusive dispute resolution mechanism between the parties hereto. Judgment may
be entered on the arbitrator's award in any court having Jurisdiction. The
validity, interpretation, effect and enforcement of this Agreement shall be
governed by the laws of the State of California.

        10.2.    Assignment.    This Agreement shall inure to the benefit of and
shall be binding upon the successors and the assigns of the Company, and all
such successors and assigns shall specifically assume this Agreement. Since this
Agreement is based upon the unique abilities of, and the Company's personal
confidence in Employee, Employee shall have no right to assign this Agreement or
any of his rights hereunder without the prior written consent of the Company.

        10.3.    Severability.    If any provision of this Agreement shall be
found invalid, such findings shall not affect the validity of the other
provisions hereof and the invalid provisions shall be deemed to have been
severed herefrom.

        10.4.    Waiver of Breach.    The waiver by any party of the breach of
any provision of this Agreement by the other party or the failure of any party
to exercise any right granted to it hereunder shall not operate or be construed
as the waiver of any subsequent breach by such other party nor the waiver of the
right to exercise any such right.

        10.5.    Entire Agreement.    This Agreement, together with the plans
referred to in Section 5, contains the entire agreement of the parties, and
supersede any and all agreements, wither oral or written, between the parties
hereto with respect to any employment by En Pointe Technologies in any manner
whatsoever. Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party which are not embodied herein,
and that no other agreement, statement or promise not contained in this
Agreement shall be valid or binding. This Agreement may not be changed orally
but only by an agreement in writing signed by the parties.

        10.6.    Notices.    Any notice required or permitted to be given
hereunder shall be in writing and may be personally served or sent by United
States mail, and shall be deemed to have been given when personally served or
two days after having been deposited in the United States mail, registered or
certified mail, return receipt requested, with first-class postage prepaid and
properly

5

--------------------------------------------------------------------------------




addressed as follows. For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is given as provided in this
Section 10.6) shall be as follows:

    If to Employee:   Kevin B. Schatzle
2909 Via Rivera
Palos Verdes Estates, CA 90274
 
 
If to the Company:
 
En Pointe Technologies, Inc.
100 N. Sepulveda Blvd., 19th Floor
El Segundo, CA 90245
Attention: VP-HR

        10.7.    Headings.    The paragraph and subparagraph headings herein are
for convenience only and shall not affect the construction hereof.

        10.8.    Further Assurances.    Each of the parties hereto shall, from
time to time, and without charge to the other parties, take such additional
actions and execute, deliver and file such additional instruments as may be
reasonably required to give effect to the transactions contemplated hereby.

        10.9.    Counterparts.    This Agreement may be executed simultaneously
in any number of counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

        10.10.    Separate Counsel.    The Company has been represented by
counsel in the negotiation and execution of this Agreement and has relied on
such counsel with respect to any matter relating hereto. The Employee has been
invited to have his own counsel review and negotiate this Agreement and Employee
has either obtained his own counsel or has elected not to obtain counsel.

        IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as
of the day and year first above written.

"Employee"


--------------------------------------------------------------------------------

  For "Company"
EN POINTE TECHNOLOGIES SALES, INC.

--------------------------------------------------------------------------------


Name (Print):
 
Kevin B. Schatzle
 
Robert D. Chilman
Signature:
 
 
 
 
Title:
 
Senior Vice President—Sales
 
Vice President—Human Resources

6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.27
EXECUTIVE EMPLOYMENT AGREEMENT
AGREEMENT
